Citation Nr: 1023728	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from March 2002 to March 2006.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran had preexisting bilateral hearing loss that 
was not aggravated by his service.  

2.  The evidence clearly and unmistakably shows that tinnitus 
preexisted service, and that it did not chronically worsen or 
increase in severity during service.  

CONCLUSION OF LAW

The Veteran's preexisting bilateral hearing loss, and 
tinnitus, were not aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection 
for hearing loss, and tinnitus.  He asserts that these 
conditions preexisted his service, and were aggravated 
thereby.  

In April 2006, the Veteran filed his claim.  In October 2006, 
the RO denied the claims.  The Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).

The provisions of 38 C.F.R. § 3.304(b) provide that a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1).

A.	Hearing Loss

The Veteran's service treatment reports include two private 
audiological examination reports, which are prior to active 
duty, dated in September 2001 (from Tremetrics), and March 
2002 (from the Dawson Medical Group) ("DMG").  The 
Tremetrics report includes audiometric test results which 
show that he had bilateral hearing loss as defined at 
38 C.F.R. § 3.385 (the DMG report includes only charted 
results).  In addition, a "report of medical history" (DD 
Form 2807-1), dated in June 2001, shows that the Veteran 
reported a history of "a hearing loss or wearing a hearing 
aid," and it includes a notation of "hearing loss of both 
ears."  An entrance examination report, dated in September 
2001, includes audiometric test results (apparently from an 
examination conducted in December 2001), which show that he 
had bilateral hearing loss as defined at 38 C.F.R. § 3.385, 
and notes a "hearing defect," and that a waiver had been 
approved for hearing loss.  An associated report of medical 
history, dated in September 2001, shows that the Veteran 
indicated that he did not have a history of hearing loss or 
wearing a hearing aid.  A service treatment report (audiology 
consultation sheet), dated on March 7, 2002 (i.e., prior to 
service), indicates evaluation for hearing loss, and shows 
that the Veteran reported a history of shooting shotguns 
since age eight, and that he rode motorcycles.  The report 
contains an impression noting S-N (sensorineural) loss.  
Audiometric test results dated April 2, 2002 (i.e., about six 
days after entrance into service) also show that he had 
bilateral hearing loss as defined at 38 C.F.R. § 3.385.  
Finally, a review of the Veteran's testimony at his hearing 
at the RO shows that he conceded that he had hearing loss 
prior to his service.  He is competent to report these 
symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Based on the foregoing, the Board finds that the evidence 
shows that hearing loss was noted at the time of entry into 
service.  Crowe.  The audiometric test results in the 
Veteran's entrance examination report clearly show that he 
had bilateral hearing loss as defined at 38 C.F.R. § 3.385, 
and the service treatment reports note that that a waiver had 
been approved for hearing loss.  This evidence is in accord 
with the two pre-service private sets of audiometric test 
results, which also show that that the Veteran had bilateral 
hearing loss as defined at 38 C.F.R. § 3.385.  Given the 
foregoing, the presumption of soundness does not attach, and 
need not be rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 
25178 (2004).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009).  In the case of wartime service, clear 
and unmistakable evidence is needed to rebut the presumption 
of aggravation when there was an increase in severity of the 
preservice condition during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  

A preexisting injury or disease has not demonstrated 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

The Veteran's service treatment reports show that in May 
2003, he sought treatment for a complaint that his hearing 
was 'getting worse."  The service treatment reports contain 
audiogram test results, dated in April 2002, October 2003, 
November 2004, and February 2006. 

The only relevant post-service medical evidence is a VA 
examination report, dated in September 2007.  This report 
shows that the Veteran stated that he had hearing loss at 
enlistment, with inservice exposure to engines, laundry 
machines, and air-driven "needle guns," and post-service 
employment as a welder with use of ear protection, and 
recreational noise exposure consisting of hunting and target 
shooting with use of ear protection.  The report includes 
audiometric test results which show that the Veteran had 
bilateral hearing loss as defined at 38 C.F.R. § 3.385.  The 
examiner stated that a preservice private audiometric test, 
dated in March 2002, and the audiometric test results from 
the current examination, were "in close agreement, with no 
significant change indicated by today's pure tone 
thresholds," and that, "results on today's evaluation are 
within test/retest variability of testing from 3/7/2002."  
The examiner concluded, "It is my opinion, that there is no 
significant decline in hearing currently, from date entered 
active service and that current hearing loss and tinnitus are 
likely due to events prior to service, and not likely related 
to or aggravated by military service."  

The Board finds that the evidence does not show that the 
Veteran's bilateral hearing loss underwent an increase in 
severity during service.  The service treatment reports show 
that he had bilateral hearing loss prior to service, the 
record contains three pre-service, four inservice, and one 
post-service sets of audiometric test results.  The only 
relevant post-service evidence is the September 2007 VA 
examination report, which is dated about 11/2 years after 
separation from service.  The only competent opinion of 
record is also found in the September 2007 VA examination 
report, which indicates that it was based upon a review of 
the Veteran's C-file, and which weighs against the claim.  
Therefore, there is no basis to find that there was an 
increase in the severity of the Veteran's bilateral hearing 
loss, i.e., aggravation.  See Hensley, 5 Vet. App. at 160.  
In short, the totality of the competent evidence of record 
affirmatively establishes that no increase in the severity of 
the Veteran's bilateral hearing loss occurred during service.  
As the disability underwent no increase in severity during 
service, aggravation may not be conceded.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  Therefore, the Board finds that 
the Veteran's pre-existing bilateral hearing loss was not 
aggravated by his service.

B.  Tinnitus

Neither the Veteran's entrance examination report, dated in 
September 2001, nor the associated report of medical history, 
note tinnitus.  See also June 2001 report of medical history 
(same).  Given the foregoing, tinnitus was not "noted" upon 
entrance into service, and the Veteran is entitled to a 
presumption of soundness at service entrance.  Crowe.  
Therefore, the Board must determine whether the presumption 
of soundness is rebutted by clear and unmistakable evidence.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003, 69 Fed. 
Reg. 25178 (2004).  

The Board finds that the Veteran had tinnitus that preexisted 
his service.  The Board initially notes that the Court has 
held that a layperson is competent to report that he 
experiences ringing in his or her ears, which is the clinical 
feature of tinnitus.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  In this case, review of the transcript 
of his hearing, held at the RO in July 2007, shows that when 
he was asked about when the ringing in his ears started, he 
testified that, "I've had that my whole life - it just 
continuously gets louder."  Similarly, when later asked if 
he had tinnitus prior to his service, he answered "yes."  
In addition, a service treatment report, dated on March 7, 
2002 (i.e., prior to service), shows that the Veteran 
reported that he was a motorcycle rider, and that he had 
"tinnitus worse as day goes by."  Finally, the September 
2007 VA examination report shows that the Veteran reported to 
the examiner that he had a history of experiencing a high-
pitched squeal "that changes in pitch at times in both ears 
since prior to enlistment."  The examiner concluded that the 
Veteran's tinnitus preexisted his service.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (determination of the 
existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 
2000) (determination of the existence of a pre-existing 
condition may be supported by a later medical opinion based 
upon statements made by the veteran about the pre- service 
history of his/her condition).  Given the foregoing, the 
Board finds that the evidence clearly and unmistakably shows 
that the Veteran had tinnitus that preexisted his service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2009).  The Court has 
recently held that the presumption of soundness may only be 
rebutted where there is clear and unmistakable evidence that 
the condition both preexisted service and was not aggravated 
by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.

With regard to the issue of aggravation, the Board finds that 
the evidence is sufficient to show that the Veteran's 
preexisting tinnitus clearly and unmistakably did not undergo 
an increase in severity during service.  There is a single 
complaint of tinnitus during service, in June 2003, with no 
subsequent treatment for the remainder of the Veteran's 
service, a period of about ten months.  The only post-service 
treatment showing the existence of tinnitus is the September 
2007 VA examination report, and this report comes over 11/2 
years after separation from service.  In addition, this 
report shows that the examiner determined that his 
preexisting tinnitus was not aggravated by his service.  This 
is the only competent opinion of record. 

Based on the foregoing, the Board finds that the evidence is 
sufficient to show that the Veteran's preexisting tinnitus 
clearly and unmistakably was not aggravated by service.  
Accordingly, the claim must be denied.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. §§ 3.105(d), 3.304(b); Cotant; VAOPGCPREC 
3-2003.   

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contention that 
bilateral hearing loss, and tinnitus, preexisted the 
Veteran's service, and were aggravated thereby.  To the 
extent that he asserts that he had hearing loss and tinnitus 
symptoms prior to, during, and after service, his statements 
are competent evidence to show that he experienced these 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this case, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide an opinion 
as to aggravation of his preexisting bilateral hearing loss, 
or tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence to support 
his assertions does not render his statements incredible in 
and of itself, however, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting that lay evidence can be 
competent to establish a diagnosis when a layperson is 
competent to identify the medical condition).  In this case, 
the Veteran's service treatment reports and post-service 
medical records have been discussed.  There is no competent 
opinion of record in support the claims, and a VA examiner 
has concluded that neither of the claimed disabilities were 
aggravated by service.  Given the foregoing, the Board finds 
that the service treatment reports, and the post-service 
medical evidence, outweigh the Veteran's contentions to the 
effect that the claimed conditions were aggravated by his 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2006.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

The Veteran has been afforded an examination, and etiological 
opinions have been obtained.  The examination report 
indicates that it was based on a review of the Veteran's C- 
file, and it indicates that the Veteran's pre-service, 
service, and post-service audiometric examination results 
were reviewed.  An audiological examination was performed, 
and detailed findings are included in the report.  The 
Veteran's reported history of noise exposure, and his 
symptoms, was recorded.  The examiner determined that the 
Veteran's bilateral hearing loss, and tinnitus, preexisted 
his service and were not aggravated thereby, and the opinions 
are accompanied by a sufficient rationale.  Given the 
foregoing, there is no basis to find that this report is 
inadequate, or that a remand for another opinion is required.  
See 38 C.F.R. § 3.159(d) (2009); Neives-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 
444, 448- 9 (2000).  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


